/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 22, 2015

                                        No. 04-15-00726-CV

                                         Christine CUBIT,
                                             Appellant

                                                  v.

               TONROY, INC. D/B/A SERV PRO OF THE HILL COUNTRY,
                                     Appellees

                        From the County Court at Law, Kerr County, Texas
                                    Trial Court No. 12787C
                            Honorable Susan Harris, Judge Presiding


                                           ORDER
        To date, Appellant Christine Cubit has failed to pay the applicable filing fee in this
appeal. Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that she is
excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1 (providing
that party who qualifies as indigent under Rule 20 may proceed without advance payment of
costs). If appellant fails to respond within the time provided, this appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court